Title: To James Madison from Harry Toulmin, 23 January 1811
From: Toulmin, Harry
To: Madison, James


Dear SirFort Stoddert 23d. Jany 1811
As I have observed in the instructions from the Secretary of State to Govr. Claiborne, which have lately reached this Country; that weekly communications from him were expected relative to the State of things in West Florida; I feel less apprehensive of being considered as guilty of intrusion, in the frequent reports which I have thought it proper to trouble you with, relating to events more immediately under my own observation. I came from Mobile yesterday morning. Govr. Claiborne had not then arrived at that place: nor did there appear to be any sufficient ground for expecting him immediately.
Indeed it is not likely that he would leave Orleans till the answer from Govr. Folch to his communications, (which I think went on to Orleans from this office only 9 days ago,) should be received by him: and as it is hardly to be expected that this answer will be perfectly and decisively satisfactory, if we make a reasonable allowance for the effect produced, probably, on the mind of the Spanish governor by the threatening attitude which has been assumed in this country and neighbourhood, and by the strong manifestation of a spirit of cordiality and co-operation between our public officers here and the agents of the conventional party; my only hopes of our obtaining possession of the residue of Louisiana, rest on those arrangements which, under a full knowledge of the present actual posture of affairs, will be made at the seat of the general government.

The late step taken by the Governor of Orleans of laying off parishes as far as the Bayou Battrie (12 or 15 miles east of Pascagola, and where the only family between that river and the Mobile resides) and sending a parish judge to Pascagola has been a wise and happy one, as it will strengthen the confidence of the inhabitants in the American government, and restrain those outrages which the tyrannical officers of the Baton rouge party, lately pretending to federal authority, have been practising in that unfortunate country. The judge, I understand, entered upon the work of endeavouring to compel a restitution of stolen property, immediately on his arrival: but as a good deal has been consumed, and some divided among the partizans above the line; he will be only partially successful.
The appearances of war exhibited in this settlement, have put our cattle in jeopardy. Two men were lately detected near this place, in driving off about 100 head belongg to me and my neighbours: and prudent persons I find are cautious of sending their negroes far from home, alone; lest they should be taken off, on the pretence of their being Spanish property.
Col. Cushing proposes continuing at Mobile with three companies till he receives farther orders; & he has taken a house in the town for himself & family. This step has given much confidence to the inhabitants, who having again been confirmed in their fears of remaining in town, by the assembling of the Militia, have now begun to return once more. Their fears indeed have been grounded as much on the resentment of the Spanish authorities, as on the violence of the adherents of Kemper: and on the appearance of the Presidents proclamation, understanding the promise of protection in their rights & property, to have instant operation & not to have relation to the state of things which should take place after the actual occupation of the country by the U. S. many men expressed themselves more freely concerning the existing government & its ministers, than they would have deemed it prudent to do, had they calculated on the possibility of their being afterwards abandoned to the exercise of Spanish power.
It is true that Col. Cushing neither exercises nor indicates a wish to exercise any authority beyond the limits of his camp: but whilst he is there the people feel satisfied that the Spanish officers will not venture to molest them; and possibly the Spanish officers themselves, may be impressed with the apprehension, that the sword which hangs over them is really suspended by a hair. They were at first extremely shy and suspicious. They confined themselves entirely to the fort; and cut away the embrassures of the fort, so as to enable them to bring the guns to bear on the gun boats in the river. But on Col. Cushings paying a visit to the commandant in the fort, about a week ago, their hostile or rather suspicious feelings, seemed to wear away: the commandant returned the visit next day, and indicated much ease of mind, and since that time a friendly intercourse seems to have prevailed between the Spaniards and Americans. The commdt readily permitd me to land provisions for the American troops at the Bay’s warf.
Mr. Kemper left this place for Baton Rouge on Thursday last, after having, as I am informed, held during the 3 preceeding days at different places, high courts of impeachment, against the judge who had the presumption to doubt the authority of the plenipotentiary of the Floridian republic, within the U. S., and to arrest the military career of him & his patriotic adherents. The result, I suppose, will be laid before Congress.
The apology, I am informed, which is now given by Coll Callier for calling out, or inducing Col. Sparks to Call out the militia to make an attack on Mobile, so contrary to the evident intentions of govt. is that it had been intimated to him by Col. Claiborne at Natchez, as if in the name of his brother, (whose official station prevented his saying it) that if he could hurry down the militia and take Mobile, the proclamation, would bear him out: but that if it was left to the ordinary operations of governt. not a blow would be struck. I mention this as I received it: without giving any credit to the suggestion, as it relates to the governor. I am dear Sir very respectfully your faithl. & obedt sert
Harry Toulmin
